Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-8, and 10-20 are allowed.  All rejections are withdrawn.  The amendments dated 10-4-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 12 and 20.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  system comprising: a processor; and 
a memory storing instructions which, when executed by the processor, 
cause the processor to: 
generate one or more routes for transportation of 
a user from an origin location to 
a destination location, 
wherein generating the one or more routes comprises: 
identifying a first plurality of locations associated with a primary modality;
 identifying a second plurality of locations associated with a secondary modality 
 generating[[e]], in parallel, (i) 
a first plurality of route segments using 
a first vehicle associated with the primary modality to connect between the first plurality of locations, and  
a second plurality of route segments using a second vehicle different than the first vehicle and 
associated with the secondary modality to connect between the second plurality of locations,
 and wherein at least one location of the first plurality of locations 
excludes the origin location and 
at least one location of the second plurality locations excludes the 
destination location 
and generating 
a proposal that identifies a route for transporting the user from the origin location to the destination location, 
the proposal including at least 
one first route segment of the first plurality of route segments 
and at least one second route segment of the second plurality of route segments; and 
send, for display, the proposal to a computing device”.
	Fuchs et al. discloses different modes of transportation including a car, bus, or walking etc. A user using a mobile device can be provided a number of different transportation options based on the cost, stadium events, arrival times, safety, error or waiting times.   The solution can mix the transportation modes. 
	Fuchs et al. is silent as to excluding the origin and excluding the destination as claimed. 
	Fuchs is silent as to  “[a]  system comprising: a processor; and 
a memory storing instructions which, when executed by the processor, 
cause the processor to: 
generate one or more routes for transportation of 
a user from an origin location to 
a destination location, 
wherein generating the one or more routes comprises: 
identifying a first plurality of locations associated with a primary modality;
 identifying a second plurality of locations associated with a secondary modality 
 generating[[e]], in parallel, (i) 
a first plurality of route segments using 
a first vehicle associated with the primary modality to connect between the first plurality of locations, and  
a second plurality of route segments using a second vehicle different than the first vehicle and 
associated with the secondary modality to connect between the second plurality of locations,
 and wherein at least one location of the first plurality of locations 
excludes the origin location and 
at least one location of the second plurality locations excludes the 
destination location 
and generating 
a proposal that identifies a route for transporting the user from the origin location to the destination location, 
the proposal including at least 
one first route segment of the first plurality of route segments 
and at least one second route segment of the second plurality of route segments; and 
send, for display, the proposal to a computing device”.
	West teaches a chart of a number of transportation options for a rideshare where a user can be detected to be in traffic and then the method of providing a solution can be changed. The trip is provided to avoid traffic and increase the speed where the user is to walk and then be picked up by a rideshare when they are out of traffic. 
	West is silent as to excluding the destination and excluding the origin as claimed. 
West is silent as to  “[a]  system comprising: a processor; and 
a memory storing instructions which, when executed by the processor, 
cause the processor to: 
generate one or more routes for transportation of 
a user from an origin location to 
a destination location, 
wherein generating the one or more routes comprises: 
identifying a first plurality of locations associated with a primary modality;
 identifying a second plurality of locations associated with a secondary modality 
 generating[[e]], in parallel, (i) 
a first plurality of route segments using 
a first vehicle associated with the primary modality to connect between the first plurality of locations, and  
a second plurality of route segments using a second vehicle different than the first vehicle and 
associated with the secondary modality to connect between the second plurality of locations,
 and wherein at least one location of the first plurality of locations 
excludes the origin location and 
at least one location of the second plurality locations excludes the 
destination location 
and generating 
a proposal that identifies a route for transporting the user from the origin location to the destination location, 
the proposal including at least 
one first route segment of the first plurality of route segments 
and at least one second route segment of the second plurality of route segments; and 
send, for display, the proposal to a computing device”.
Mishra provides walking or train directions or car directions being made in parallel.  The user can be provided with a proposal where different transportation options of walking, bus, or train can be provided for a faster arrival time. 
Mishra is silent as to excluding the destination and excluding the origin location as claimed. 
Mishra is silent as to  “[a]  system comprising: a processor; and 
a memory storing instructions which, when executed by the processor, 
cause the processor to: 
generate one or more routes for transportation of 
a user from an origin location to 
a destination location, 
wherein generating the one or more routes comprises: 
identifying a first plurality of locations associated with a primary modality;
 identifying a second plurality of locations associated with a secondary modality 
 generating[[e]], in parallel, (i) 
a first plurality of route segments using 
a first vehicle associated with the primary modality to connect between the first plurality of locations, and  
a second plurality of route segments using a second vehicle different than the first vehicle and 
associated with the secondary modality to connect between the second plurality of locations,
 and wherein at least one location of the first plurality of locations 
excludes the origin location and 
at least one location of the second plurality locations excludes the 
destination location 
and generating 
a proposal that identifies a route for transporting the user from the origin location to the destination location, 
the proposal including at least 
one first route segment of the first plurality of route segments 
and at least one second route segment of the second plurality of route segments; and 
send, for display, the proposal to a computing device”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668